Citation Nr: 9925790	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-03 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1958 to 
June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the veteran's claim for 
an increased evaluation for his left knee condition, 
currently evaluated as 10 percent disabling.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran's knee is productive of symptomatic post-
removal of semilunar cartilage and degenerative joint disease 
causing limitation of flexion to 90 degrees.

3.  The veteran's knee is not productive of recurrent 
subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5257, 
5258, 5259, 5260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
left knee condition should be increased to reflect more 
accurately the severity of his symptomatology.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim, notwithstanding his contention that the recent VA 
orthopedic examination was inadequate.  The Board notes that 
the report of the April 1998 examination reflects clinical 
findings sufficient enough to accurately evaluate the 
disability at issue.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection in August 1965 for 
a left knee condition originating from a football injury in 
service.  The knee was repaired in service, and there have 
been two subsequent arthroscopies in November 1995, which 
included a partial meniscectomy, and in June 1997, which 
included debridement.  Clinical records from Castle 
Orthopaedics & Sports Medicine show that the knee improved 
after the November 1995 surgery, and the veteran responded 
well to medication for (nonservice-connected) gout.  In March 
1996, the veteran had extension to 0 degrees and flexion to 
122 degrees.  The knee had effusion of 1+ and excellent 
stability and strength.  

Apparently the knee deteriorated, and the veteran again 
sought treatment from the same orthopedic practice in mid-
1997.  In an April 1997 letter, Dr. Thomas R. Huberty noted 
that the veteran was having pain, crepitus, and giving out of 
the left knee.  He still had intermittent flare-ups of gout.  
On examination, there was no soft tissue swelling or effusion 
of the left knee.  The range of motion was from 0 to 120 
degrees.  He had excellent stability to varus and valgus 
stress but he was 2+ to 3+ positive to Lachmann's test.  He 
had mild patellofemoral crepitus, but no jointline tenderness 
or patellar facet tenderness.  X-rays showed reasonably good 
joint space preservation with marginal osteophytes and 
evidence of calcification adjacent to the lateral condyle 
which was present previously.  Dr. Huberty felt that the knee 
had not deteriorated dramatically, and proposed using anti-
inflammatory drugs prior to any surgical intervention.  This 
medication evidently did not ease the veteran's pain, and in 
a May 1997 letter, Dr. Huberty indicated his intention to 
proceed with a surgical intervention for debridement of the 
patella and possible lateral release.  As earlier noted, 
surgery was performed in June 1997.

There are two post-surgery medical records in the claims 
file.  There is a July 1997 note signed by Dr. Huberty 
stating that the veteran was unable to work from the end of 
June 1997 to mid-August 1997 due to the left knee surgery, 
and that he should limit stair climbing, squatting, and 
kneeling.  (The veteran was awarded a temporary total 
evaluation for that time period.)  In addition, there is a 
progress note stating that the veteran, at four weeks post-
operative, had substantially less pain in the knee, no longer 
had pain at 70 degrees and, when going up stairs in a limited 
fashion did not have knee pain.  He had at worst a trace of 
effusion.  He extended to 0 degrees, flexed to 120 degrees, 
which meant he had recovered his pre-operative range of 
motion.  He was to continue post-operative exercises and 
restrict activity to the extent needed to ease symptoms.

The veteran testified as to his symptoms in a June 1996 
hearing, however his testimony is somewhat outdated as it 
describes his symptoms prior to the June 1997 surgery.  At 
that time, he stated that he had constant swelling and 
buckling, and could not stand for long periods.  He testified 
that his knee was unstable.  He stated he had gout which 
exacerbated his symptoms.  He was taking medication for the 
weakness and swelling of the knee joint.

The veteran had a VA joint examination in April 1998.  At the 
examination he stated he could not stand for more than 10-15 
minutes, and that the knee buckled when he walked.  He stated 
that his gout contributed to the pain.  On examination, the 
left knee had mild effusion and tenderness.  The range of 
motion was full extension, 90 degrees flexion without pain, 
and 100 degrees flexion with pain.  There was no clinical 
instability of the knee.  X-rays showed degenerative changes 
in the left knee, including narrowing of the medial 
compartment of the joint space.  There were small marginal 
osteophytes and a secondary ossification located adjacent to 
the lateral aspect of the lateral femoral condyle.  The 
veteran was diagnosed with degenerative joint disease.

The veteran's disability is evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5259, for removal of semilunar 
cartilage.  Where the post-operative condition is 
symptomatic, the veteran is entitled to a 10 percent 
evaluation.  There is no higher evaluation permissible under 
DC 5259.

As the veteran was diagnosed with degenerative joint disease, 
he could also be evaluated under DC 5003 for degenerative 
arthritis.  Arthritis is rated under limitation of motion 
codes, but where a compensable evaluation is not available, a 
10 percent evaluation is awarded for arthritis of a major 
joint.  38 C.F.R. § 4.71a, DC 5003.  The limitation of 
flexion of the knee evaluation criteria are set forth at 
38 C.F.R. § 4.71a, DC 5260, which provides for a 30 percent 
evaluation where flexion is limited to 15 degrees, a 20 
percent evaluation where limited to 30 degrees, a 10 percent 
evaluation where limited to 45 degrees, and a noncompensable 
evaluation where limited to 60 degrees.  As the veteran's 
flexion is limited only to 90 degrees, he is not entitled to 
a compensable evaluation under DC 5260 for limitation of 
flexion, but rather is entitled only to the 10 percent 
permissible under DC 5003 for a major joint, his current 
level of compensation.  A separate rating for degenerative 
arthritis is not available because it would constitute 
pyramiding, given that the limitation of motion observed does 
not meet the criteria for a no percent rating.  See 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994); see 
also VAOPGCPREC 9-98 (August 14, 1998).

As the veteran does not have subluxation or lateral 
instability, he is not entitled to  higher compensation under 
DC 5257.  Nor does he have a dislocated knee with frequent 
episodes of "locking", pain, and effusion into the joint, 
as required for an evaluation under DC 5258.

Additional compensation for limitation of function due to 
weakness and pain is not warranted.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, , 8 Vet. App. 202,    204-05 (1995).  
The medical evidence of record is that post-operative 
examination in July 1997 showed a decrease in the amount of 
pain experienced by the veteran.  There is no other more 
recent objective medical evidence of pain.  On examination, 
the veteran had full extension of the knee without pain, and 
flexion to 90 degrees without pain.  The current evaluation 
adequately accounts for any minor loss of function due to 
pain.


ORDER

The veteran's claim for an increased evaluation for a left 
knee condition is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

